Citation Nr: 0844120	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
low back strain, currently evaluated at 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
February 2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the appellant provided sworn testimony at a 
hearing before the undersigned Veteran Law Judge (VLJ) at the 
RO.

Following the issuance of the Statement of the Case for the 
claim of restoration, private hospital records dated January 
2008 pertaining to the back claim were submitted to the RO 
and associated with the claims folder.  Thereafter, in 
September 2008, letters from the appellant's private 
physician were received at the Board concerning his low back 
disability.  While the RO has not considered these 
evidentiary submission and there is no waiver of 
consideration by the RO, the Board finds that referral to the 
RO is not necessary in view of the favorable decision below 
on the back disability claim.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  A 40 percent disability rating for low back disability 
was assigned effective from June 2002, and then reduced to 
the 20 percent disability level from February 2007.
2.  The evidence of record shows the appellant's low back 
disability did not improve; low back disability is manifested 
by complaints of low back pain and restricted range of 
motion, aggravated by prolonged sitting, walking, and other 
activities, with numbness and tingling of the lower 
extremities.

3.  Service connection for hypertension was denied in a 
January 2001 rating decision.  The appellant was informed of 
the determination and of the right to appeal.  The appellant 
did perfect an appeal within the requisite time period.

4.  The appellant filed a claim to reopen the issue of 
service connection for hypertension in April 2006; the 
evidence added to the record since the January 2001 decision 
is new and material, as it was not previously considered and 
relates to a previously unestablished fact.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation for low back strain is restored.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.344(c) (2008); 
Brown v. Brown, 5 Vet. App. 413 (1993).

2.  The January 2001 rating decision denying service 
connection for hypertension is final; new and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of Disability Evaluations

The appellant seeks restoration of a 40 percent evaluation 
for low back strain status post L4-S1 decompression fusion 
and instrumentation.

In an April 2003 rating decision, the RO assigned a 40 
percent disability evaluation for herniated L4, L5 and S1 
disc with left radiculopathy under Diagnostic Code 5295-5293, 
effective from June 1, 2002.  This evaluation was based on 
the medical findings of Dr. R. Jutzy and VA examination in 
March 2003.  The clinical findings showed mild to moderate, 
constant low back pain with radiation to the left buttocks 
and down the knee, which was aggravated by prolonged walking, 
sitting, and various rotary motions.  The range of motion was 
60 degrees on flexion, 20 degrees on extension, 20 degrees on 
bilateral flexion, and 25 degrees on bilateral rotation.  
There was pain on flexion and extension, but none on 
percussion.  There were no spasms or sciatic notch 
tenderness.  There was some impairment of sensory and motor 
function at the L4-L5 and S1 level on the left.  Straight leg 
raises were negative.  Radiculopathy on the left, not 
previously shown, was noted.  The assessment was herniated 
L4, L5 and S1 with left radiculopathy.

In a June 2006 rating decision, the RO proposed to reduce the 
assigned 40 percent disability rating for low back disability 
to 20 percent based on report of VA examination dated April 
and May 2006.  The appellant was notified of the proposed 
reduction by letter dated June 30, 2006.  In a November 2006 
rating decision, the RO reduced the assigned 40 percent 
disability rating for low back disability to 20 percent, 
effective from February 1, 2007.

Report of VA examination dated April 2006 shows that the 
appellant had undergone back surgery in September 2005 for 
decompression of L4, laminectomy of L5 into S1, and interbody 
fusion between L4-5 and L5-S1 with screws and rods.  The 
appellant reported "he was improved somewhat in the amount 
of numbness that he had in his feet" in that it would only 
occur for a short while when sitting and would be relieved 
with walking.  He further reported continuous back pain, 
worse at the end of the day, and that he could not bend 
forward without experiencing severe back pain.  The appellant 
reported using a sleep aid (pills) at night, and relocating 
to a chair at about 3 a.m. or 4 a.m. each morning.  The 
appellant indicated that he occasionally takes pain 
medication and muscle relaxants, and that he uses a back 
support (brace) for certain activities.  He indicated that he 
works 6 months a year for the Air Force and the other 6 
months a year on his property, described as 10 acres of land 
with horses and a cow and fields to maintain.  The appellant 
noted that he is unable to ride his horse due to back pain.  
The appellant reported that he could walk about 1/8 mile 
before onset of back pain, and that he could drive and 
perform many chores around the house without significant 
radicular pain.  Objectively, had normal gait, and could 
perform toe-heel walking without difficulty.  Range of motion 
was 40 degrees on flexion, 10 degrees on extension, 20 
degrees on bilateral bending, and 15 degrees on bilateral 
rotation.  There was pain at the extreme ends of each motion.  
There was no sciatic notch tenderness.  Straight leg raises 
and Lasegue's tests were negative.  Motor function was 5/5.  
The appellant was reluctant to perform repetitive forward 
bending due to pain.  There were no flare-ups.  The 
assessment was degenerative disc disease with spinal 
stenosis, status post 2 surgeries, with "no neurological 
damage that can be detected."  The examiner stated that 
"His reflexes, sensation and motor activities are all within 
normal limits."

In a May 2006 addendum to April 2006 VA examination report, 
the examiner stated that:

Joint function is primarily limited by 
pain.  The veteran refused to do 
repetitive motion testing of the spine 
due to pain.  Range of motion is self 
limited by the patient.  From my exam and 
discussion of [the] condition with [the] 
veteran, I estimate the range of motion 
of the lumbar spine would decrease during 
daily activity an additional 10 degrees.

Additional evidence received, includes VA and private medical 
records.  A VA treatment note dated July 2005 shows 
complaints of chronic back pain.  A private treatment note 
from Mountain Home Air Force Base dated April 2006 reflects 
complaints of numbness and weakness.  A July 2006 VA 
treatment note reflects complaints of low back pain 
aggravated by prolong sitting, laying down, and bending over; 
he denied numbness or tingling of lower extremities.  A July 
2006 VA neurology consultation note shows that the appellant 
was seen for onset of increasing lower back pain; the 
appellant denied weakness/numbness of lower extremities.  
Objectively, there was normal gait with intact heel-toe 
walking and slightly decreased range of motion secondary to 
pain/fusion.  Straight leg raises were negative.  Sensation 
was grossly intact, muscle strength was 4/4, and reflexes 
were 2/2 symmetrically.  Private treatment notes dated 
September 2006 reflect complaints of numbness, weakness, and 
paresthesias.  An October 2006 VA treatment note shows 
complaints of numbness in legs and pain on palpation of 
lumbar region, and a private CT scan showed lumbar disk 
bulge.  A December 2006 VA treatment note shows that an L2-3 
laminectomy for severe spinal stenosis was recommended.  A 
letter dated January 2007 from Dr. Hajjar to Dr. Jutzy 
reflects that the appellant reported difficulty with standing 
and walking; the neurosurgeon indicated that he believed that 
the appellant would benefit from redo of decompression at L3-
4 with possible removal of hardware.  On VA annual back 
follow-up in March 2007, the appellant reported that his back 
condition was unchanged, not better, and that he still had 
insomnia.  Examination showed normal gait and full range of 
motion.  Strength was 5/5.  Sensation was intact.  No back 
tenderness or spasms were shown.  A prescription for Vicodin 
was renewed.

In September 2006, the appellant testified at the RO before a 
Hearing Officer.  He reported difficulty with sleep, walking, 
tying his shoes, prolonged sitting, prolonged standing, 
getting in and out of a car, and maintaining his property due 
to back pain and restricted motion.  He reported shooting 
pain down his legs and tingling in his lower extremities 
along with back spasms.  He reported daily use of pain 
medication.  The appellant denied having full-time employment 
and reported that he only works temporary assignments at the 
Mountain Home Air Force Base.

Private hospital records dated January 2008 reflect that the 
appellant underwent back surgery to include removal of 
hardware, intrasegmental instrumentation, assessment of 
arthrodesis, L4-5 and L5-S1, and bilateral lumbar laminectomy 
with foramintomy for bilateral spinal canal and neural 
compression.

In June 2008, the appellant testified before the undersigned.  
He reported that his condition had not improved from the time 
it was rated at the 40 percent disability level.  He reported 
continued back pain with lower extremity symptoms, numbness 
and tingling, restricted range of motion, and muscle spasms.  
The appellant indicated that he was unable to perform 
household chores that require lifting in excess of 20 pounds.

Analysis

The appellant seeks restoration of his 40 percent disability 
evaluation for low back disability.  As indicated above, his 
back disability is rated under Diagnostic Codes 5295-5293.  
Under Diagnostic Code 5295, a 20 percent rating is assigned 
where there are muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position; a maximum 40 percent rating is assigned where there 
is severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
2002).  Under Diagnostic Code 5293, intervertebral disc 
syndrome is assigned a 20 percent evaluation where there are 
moderate recurring attacks of intervertebral disc; severe 
recurring attacks with intermittent relief warrant a 40 
percent evaluation.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of diseased disc, little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 2002).

Initially, the Board notes that the procedural requirements 
for a disability rating reduction have been satisfied.  
Pertinent VA regulations provide that, where a reduction in 
an evaluation of a service-connected disability is considered 
as warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e).  By a June 2006 rating decision 
and notification letter to the appellant, the RO satisfied 
these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, the RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Here, the appellant's 40 percent 
disability evaluation was awarded effective June 2002, and 
was reduced effective February 2007, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.

A disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.344(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

In this case, the RO reduced the 40 percent evaluation 
assigned to the appellant's back disability to 20 percent, 
based on report of VA examination dated April 2006 and its 
May 2006 addendum, which showed that the appellant had 
limitation of lumbar motion with pain on motion, but that he 
no longer had radicular symptoms or other neurological 
symptoms.

However, improvement must still be demonstrated in order for 
an appropriate rating reduction to be made.  38 C.F.R. § 
3.344(c).  The Board observes that the appellant complained 
of similar back symptoms on both his VA examination in March 
2003 and April 2006.  During his VA examination in March 2003 
and on his subsequent treatment and examination, the 
appellant reported that back symptoms were aggravated by 
prolonged walking, sitting, and other motions/activities.  
Neurological symptoms were also reported by the appellant at 
his March 2003 and April 2006 examinations, although no 
neurological deficits were found objectively.  On VA 
examination in April 2006, the appellant indicated that he 
could perform many chores without "significant" 
radiculopathy and he reported somewhat improved numbness in 
his feet.  Also, the Board observes that, at the time of the 
proposed reduction, the appellant's range of motion had 
worsened.  On his March 2003 VA examination, flexion was 60 
degrees; whereas, flexion was 40 degrees on VA examination in 
April 2006, with subjective reports of severe pain on forward 
bending.  Also, the appellant's sworn testimony in September 
2006 and June 2008 reflects that he continued to experience 
symptoms of chronic back pain with lower extremity numbness 
and tingling, and received regular medical care through his 
private physicians.  Lastly, the record shows that the 
appellant's symptoms were sufficiently pronounced that he 
required another back surgery in January 2008.
Consequently, the Board finds that improvement has not been 
shown as to warrant a reduction of the appellant's disability 
rating.  Accordingly, the 40 percent evaluation is restored.  
See Faust v. West, 13 Vet. App. 342, 350 (2000).

II.  Claims to Reopen Based on New and Material Evidence

Service connection for hypertension was denied by the RO in 
January 2001.  The appellant was notified of that decision in 
January 2001 and his right to appeal.  The appellant filed a 
notice of disagreement in January 2001.  Thereafter, in March 
2001, the RO prepared and sent the appellant a Statement of 
the Case, which included notification of the need to complete 
and file the enclosed VA Form 9 to continue the appeal to the 
Board.  No substantive appeal, or VA Form 9, was received by 
VA.

As the appeal was not perfected to the Board, the RO's 
January 2001 decision became final.  When the RO has 
disallowed a claim, it may not thereafter be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in April 
2006.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The January 2001 rating decision denied service connection 
for hypertension because hypertension had not been diagnosed.  
The RO considered service medical records which showed some 
elevated blood pressure readings during service, but normal 
blood pressure findings at separation.  The RO also 
considered report of VA examination dated November 2000, 
which assessed "hypertension not found."

Since the prior denial of the claim, the recent evidentiary 
submissions include an undated medical opinion from Dr. Todd 
of Mountain Home Air Force Base, received by VA in May 2007, 
which reflects that the appellant is being treated for 
hypertension and that "it is plausible to think that he had 
pre-hypertension prior to retiring."  The other recent 
evidentiary submissions consisted of treatment records 
showing diagnoses and treatment for hypertension.

Having carefully reviewed the recent evidentiary submissions, 
the Board concludes that new and material evidence has been 
submitted.  The recent evidentiary submissions tend to 
establish a previously unestablished fact.  Hypertension was 
not diagnosed at the time of January 2001 rating decision; 
however, the recent evidentiary submission now contains a 
diagnosis for hypertension.  Evidence showing a diagnosis for 
hypertension was not considered by the RO at the time of the 
January 2001 denial of service connection for hypertension.  
Additionally, the recent evidentiary submissions suggest that 
hypertension may be related to service.  Therefore, the 
appellant has cured the evidentiary defects present at the 
time of the previous decision.  Accordingly, the application 
to reopen the claim for service connection for hypertension 
is granted.


III.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim, (2) VA will seek 
to provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice must be provided "at the time" that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.

In view of the favorable decision, the Board finds that any 
notice defect or breach of VA's duty to assist is harmless 
error, and without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

1.  Restoration of a 40 percent evaluation for low back 
strain is granted.

2.  The application to reopen the claim for service 
connection for hypertension is granted.


REMAND

The appellant has submitted evidence showing that he 
currently is diagnosed and treated for hypertension.  This 
evidence further suggests that hypertension may be 
attributable to service and raises the question of whether he 
had pre-hypertension prior to service separation.  Therefore, 
remand for a VA medical opinion is necessary to resolve 
whether the appellant's hypertension was first manifested in 
service or within the initial post separation year.  
Additionally, the examiner should explain "pre-
hypertension" as identified by Dr. Todd and address his 
theory that it is plausible that the appellant had  pre-
hypertension prior to service retirement.

Also, to ensure that VA has satisfied its duty to notify and 
assist under the VCAA, a new VCAA letter addressing the claim 
of service connection for hypertension should be sent to the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter addressing the claim of 
service connection for hypertension should 
be sent to the appellant, to include the 
disability rating and effective date 
elements of the claim.

2.  A VA medical opinion should be 
obtained that addresses whether the 
appellant's hypertension was first 
manifested in service or within the 
initial post separation year.  
Additionally, the examiner should explain 
"pre-hypertension" as identified by Dr. 
Todd in his undated letter (received by VA 
in May 2007) and address Dr. Todd's theory 
that it is plausible that the appellant 
had pre-hypertension prior to service 
retirement.  A complete rational is 
required for all medical opinions.  The 
claim folder must be available for review.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


